HOUSTON, Justice
(concurring specially).
I write only to assert again that §§ 1, 6, and 22 of the Constitution of Alabama of 1901 do not guarantee equal protection.
The equal protection provision in the Constitutions of 1868 and 1874 was intentionally removed from the Constitution of 1901, with the understanding that only the Fourteenth Amendment to the United States Constitution provided equal protection for Alabama citizens. See 2 Official Proceedings of the Constitutional Convention of 1901, pp. 1622-34; 1639-44; 2254-60.
Judicial error involving constitutional law cannot serve as precedent for striking down statutes or ordinances duly enacted by legislative bodies, without violating Art. Ill, § 43 (“the judicial [department] shall never exercise the legislative and executive powers, or either of them; to the end that it may be a government of laws and not of men”).